Case 1:20-cv-02074-KMT Document 72 Filed 03/01/21 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                          Magistrate Judge Kathleen M. Tafoya


Civil Action No. 20–cv–02074–KMT


ROSE BANKS,
LAMONT BANKS,
COLORADO SPRINGS FELLOWSHIP CHURCH,

      Plaintiffs/Counterclaim-Defendants,

v.


TERRELLE JACKSON,

      Defendant/Counterclaim-Plaintiff/Third-Party Plaintiff,

v.

WALTER GOINS, SR.,
MICHELE HARRIS,
YOLANDA MOORE,
ARIEL HAUGHTON,
TIFFANY STEWART,
RONALD COOKS, SR.,
JULIA COOKS,
JANETTE WILLIAMS,
JYNEL GAULDEN,
ASHLEY BROWN,
LOCAL NON-PROFIT: A JUST CAUSE (XX-XXXXXXX),
WILLIAM WILLIAMS,
WAYNE WRIGHT,
NECEY JENKINS,
AMBER HENDERSON,
BIANCA STEVENSON,
LIZZ PEE,
OLIVIA HODGES, and
Case 1:20-cv-02074-KMT Document 72 Filed 03/01/21 USDC Colorado Page 2 of 3




KEA BANKS,

       Third-Party Defendants.


                                  ORDER TO SHOW CAUSE


       This matter is before the court sua sponte on Defendant/Counterclaim-Plaintiff/Third-

Party Plaintiff Terrelle Jackson’s failure to serve the nineteen Third-Party Defendants named in

his Answer and Amended Answer.

       Federal Rule of Civil Procedure 4(m) provides that:

       [i]f a defendant is not served within 90 days after the complaint is filed, the court—
       on motion or on its own after notice to the plaintiff—must dismiss the action
       without prejudice against the defendant or order that service be made within a
       specified time. But if the plaintiff shows good cause for the failure, the court must
       extend the time for service for an appropriate period.

Fed. R. Civ. P. 4(m). Here, Mr. Jackson filed his Answer, on September 22, 2020, asserting

third-party claims against Walter Goins, Sr., Michele Harris, Yolanda Moore, Ariel Haughton,

Tiffany Stewart, Ronald Cooks, Sr., Julia Cooks, Janette Williams, Jynel Gaulden, Ashley

Brown, Local Non-Profit: A Just Cause (XX-XXXXXXX), William Williams, Wayne Wright, Necey

Jenkins, Amber Henderson, Bianca Stevenson, Lizz Pee, Olivia Hodges, and Kea Banks. 1 (Doc.

No. 31 at 16-17.) Mr. Banks thereafter filed an Amended Answer, on February 25, 2021,

asserting identical third-party claims against those same individuals and entities. (Doc. No. 70 at

16-17.) More than ninety days have passed since Mr. Jackson’s third-party claims were filed,

and service still has not been effectuated on the Third-Party Defendants. Mr. Jackson’s failure to



1
 In his Answer, Mr. Jackson incorrectly identified those nineteen individuals and entities as “Cross
Claimants.” (Doc. No. 31 at 17.)

                                                 2
Case 1:20-cv-02074-KMT Document 72 Filed 03/01/21 USDC Colorado Page 3 of 3




effectuate proper service upon any of the Third-Party Defendants within the time limits

prescribed by Rule 4(m) is grounds for their dismissal from this case, in the absence of

justification for the failure. See Jones v. Frank, 973 F.2d 872, 873-74 (10th Cir. 1992).

       Accordingly, it is

       ORDERED that, on or before March 12, 2021, Mr. Jackson shall show cause, in

writing, as to why his claims against Third-Party Defendants Walter Goins, Sr., Michele Harris,

Yolanda Moore, Ariel Haughton, Tiffany Stewart, Ronald Cooks, Sr., Julia Cooks, Janette

Williams, Jynel Gaulden, Ashley Brown, Local Non-Profit: A Just Cause (XX-XXXXXXX), William

Williams, Wayne Wright, Necey Jenkins, Amber Henderson, Bianca Stevenson, Lizz Pee, Olivia

Hodges, and Kea Banks should not be dismissed without prejudice, pursuant to Federal Rule of

Civil Procedure 4(m), for lack of service. If the response is not timely filed, or if Mr. Jackson

fails to show good cause for his failure to serve the Third-Party Defendants, the court will

dismiss Mr. Jackson’s third-party claims without further notice.

       Dated this 26th day of February, 2021.




                                                 3
